     Case 1:19-cv-00048-DB Document 34 Filed 12/04/20 PageID.122 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

JERRY ERNEST LOPEZ,

                        Plaintiff,                     MEMORANDUM DECISION
                                                       & DISMISSAL ORDER
v.

CACHE COUNTY,                                         Case No. 1:19-CV-48 DB

                        Defendant.                    District Judge Dee Benson




        Plaintiff filed this pro se prisoner civil-rights suit, see 42 U.S.C.S. § 1983 (2020),

proceeding in forma pauperis, see 28 id. § 1915. Screening the Amended Complaint, (ECF No.

16), under its statutory review function, 28 U.S.C.S. § 1915A (2020), the Court concluded that

Plaintiff must cure deficiencies in a second amended complaint. (ECF No. 15.) When Plaintiff

did not timely file a second amended complaint, the Court ordered him to show cause why the

case should not be dismissed. (ECF No. 27.) In response, Plaintiff filed a second amended

complaint, (ECF No. 28), which the Court now screens.

        In his amended complaint, Plaintiff again names as sole defendant Cache County (CC),

though the Court warned him in past orders that he had not affirmatively linked CC to a civil-

rights violation and had not “established a direct causal link between his alleged injuries and any

custom or policy of Salt Lake City.” (ECF Nos. 15, 27.) Plaintiff’s second amended complaint

still mirrors these same fatal flaws, instead of naming the individual county personnel who may

have allegedly negligently maintained jail cleanliness, provided an insufficient law library, and

unlawfully incarcerated him.
    Case 1:19-cv-00048-DB Document 34 Filed 12/04/20 PageID.123 Page 2 of 3




         To be valid, the Second Amended Complaint must clearly state what the defendant did to

violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976)

(stating personal participation of each defendant is essential allegation). "To state a claim, a

complaint must 'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert,

338 F. App’x 757, 759 (10th Cir. 2009) (unpublished) (emphasis in original) (quoting Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Moreover, Plaintiff may not name a

defendant based solely on supervisory status. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th

Cir. 1996) (stating supervisory status alone is insufficient to support liability under § 1983).

         Further, to establish liability of local-government entities, such as CC, under § 1983, "a

plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal link

between the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993-94

(10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Local governmental

entities may not be held liable under § 1983 based on the doctrine of respondeat superior. See

Cannon v. City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v.

Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).

         Plaintiff has not tied any material facts to CC. Nor has he suggested a direct causal link

between his alleged injuries and any CC custom or policy. Any claims against CC may not

survive these omissions; they are thus dismissed.1



1
  As apparent alternative bases to dismiss each of Plaintiff’s claims, regarding Plaintiff’s (1) negligence claim, “the
‘inadvertent failure to provide adequate . . . care’ tantamount to negligence does not satisfy the deliberate
indifference standard,” Sparks v. Singh, 690 F. App’x 598, 604 (10th Cir. 2017) (unpublished) (quoting Estelle v.
Gamble, 429 U.S. 97, 105–06 (1976)); (2) law-library claim, Plaintiff has not asserted a valid constitutional claim
for denial of access to courts because he has not alleged as he must "that the denial of legal resources hindered [the
plaintiff's] efforts to pursue a nonfrivolous claim," Penrod v. Zavaras, 84 F.3d 1399, 1403 (10th Cir. 1996)
(emphasis added); Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995), in a "habeas corpus or civil rights actions
regarding current confinement," Carper, 54 F.3d at 616; accord Lewis v. Casey, 518 U.S. 343, 353-55 (1996); and
(3) illegal-confinement claim, this is possibly improper under Heck, in which “the Supreme Court explained that a §
1983 action that would impugn the validity of a plaintiff's [incarceration] cannot be maintained unless the [basis for
   Case 1:19-cv-00048-DB Document 34 Filed 12/04/20 PageID.124 Page 3 of 3




         IT IS ORDERED that, for failure to state a claim upon which relief may be granted, sole

Defendant CC is DISMISSED. See 28 U.S.C.S. § 1915(e)(2)(ii) (2020). This action is

CLOSED.

                  DATED this 5th day of November, 2020.

                                                      BY THE COURT:




                                                      JUDGE DEE BENSON
                                                      United States District Court




incarceration] has been reversed on direct appeal or impaired by collateral proceedings." Nichols v. Baer, 315 F.
App’x 738, 739 (10th Cir. 2009) (unpublished) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)).
